Citation Nr: 0841207	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO.  07-22 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for post 
traumatic stress disorder (PTSD), and if so, whether service 
connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1987 to April 
1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

A video conference hearing was held in August 2008, with the 
veteran sitting at the Muskogee RO, and Kathleen K. 
Gallagher, a Veterans Law Judge (VLJ), sitting in Washington, 
DC.  The VLJ was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002 & Supp. 
2007) and is rendering the determination in this case.  A 
transcript of the testimony is in the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  In an unappealed rating decision issued in June 1998, the 
RO determined that service connection for PTSD was not 
warranted, on the basis that the veteran's claimed stressor 
had not been verified. 

3.  Evidence added to the record since the final June 1998 RO 
denial is not cumulative and redundant of the evidence of 
record at the time of that decision and raises a reasonable 
possibility of substantiating the veteran's service 
connection claim.

4.  The veteran has been shown to have PTSD that is causally 
or etiologically related to the verified in-service stressor 
of a plot to sabotage the USS Ranger and harm the captain.


CONCLUSION OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for PTSD.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2008).

2.  The criteria for service connection for PTSD have been 
met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

With respect to the issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for PTSD, the RO had a duty to notify the 
appellant what information or evidence was needed in order 
reopen his claim.  The law specifically provided that nothing 
in amended section 5103A, pertaining to the duty to assist 
claimants, shall be construed to require VA to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured.  38 U.S.C.A. § 5103A(f).  
In the decision below, the Board has reopened the appellant's 
claim for service connection for PTSD, and therefore, 
regardless of whether the requirements have been met in this 
case, no harm or prejudice to the appellant has resulted.  
Therefore, the Board concludes that the current laws and 
regulations have been complied with, and a defect, if any, in 
providing notice and assistance to the appellant was at worst 
harmless error in that it did not affect the essential 
fairness of the adjudication.  Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 
112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.

Similarly, because the claim of service connection for PTSD 
on appeal is being granted, there is no need to review 
whether VA's statutory duties to notify and assist are fully 
satisfied as any error would be non-prejudicial.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); see also 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).
LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The Board observes that the veteran's claim for service 
connection for PTSD was previously considered and denied by 
the RO in a decision dated in June 1998.  The veteran was 
notified of that decision and of his appellate rights.  The 
veteran did not submit a notice of disagreement (NOD).  In 
general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105.

In August 2005, the veteran requested that his claim for 
service connection for PTSD be reopened.  In the February 
2006 rating decision currently on appeal, the RO reopened the 
claim for service connection for PTSD but continued to deny 
the claim on the merits.  However, regardless of what the RO 
has done in cases such as this, "the Board does not have 
jurisdiction to consider a claim which it previously 
adjudicated unless new and material evidence is presented, 
and before the Board may reopen such a claim, it must so 
find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); 38 U.S.C.A. §§ 5108, 7104(b).  Although this claim 
does not involve a prior final denial by the Board but rather 
by the RO, the same statutory reopening requirements apply to 
prior final RO decisions.  Suttmann v. Brown, 5 Vet. App. 
127, 135 (1993).  Therefore, the Board is required by statute 
to review whether new and material evidence has been 
submitted to reopen the claim.  Thus, the Board has 
recharacterized the issue on appeal as whether the veteran 
has submitted new and material evidence to reopen the 
previously denied claim for service connection for PTSD.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications to reopen 
filed after August 29, 2001, as was the application to reopen 
the claim in this case, new and material evidence means 
evidence not previously submitted to agency decisionmakers; 
which relates, either by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a 
previously disallowed claim, new and material evidence must 
be presented or secured since the last final disallowance of 
the claim on any basis, including on the basis that there was 
no new and material evidence to reopen the claim since a 
prior final disallowance.  See Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  For purposes of reopening a claim, the 
credibility of newly submitted evidence is generally 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992) (in determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

As noted above, the June 1998 decision denied the veteran's 
claim for service connection for PTSD.  In that decision, the 
RO observed that a history of a stressor as related by the 
veteran is, in itself, insufficient to establish that the in-
service stressor actually occurred, and although a diagnosis 
of PTSD had been made, there was no evidence supporting the 
veteran's claim of a life threatening stressor.  Therefore, 
the RO concluded that service connection for PTSD was not 
warranted.  

The evidence associated with the claims file subsequent to 
the June 1998 rating decision includes VAMC and private 
treatment records, Social Security Administration (SSA) 
records, several USA Today newspaper articles, a lay 
statement from the veteran's girlfriend and two buddy 
statements, as well as the veteran's own assertions and his 
sworn testimony at his August 2008 hearing.  The Board has 
thoroughly reviewed the evidence associated with the claims 
file subsequent to the June 1998 decision and finds that this 
evidence constitutes new and material evidence which is 
sufficient to reopen the previously denied claim for service 
connection for PTSD.  This evidence is certainly new, in that 
it was not previously of record.  With regard to whether the 
evidence is material, the Board notes that a September 2005 
letter from the veteran's private physician diagnoses him 
with PTSD and states that his symptoms relate to his claimed 
in-service stressor.  In addition, the veteran's claimed 
stressor consists of an alleged plot of kidnapping and 
sabotage aboard the USS Ranger, and such a plot is discussed 
in the USA Today articles.  The Board must presume the 
credibility of this evidence for the purpose of determining 
whether it constitutes new and material evidence needed to 
reopen the claim and may not assess its probative weight in 
relation or comparison to other evidence for reopening 
purposes.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992) (in determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).  Therefore, the Board finds that this evidence 
provides possible verification of the claimed stressful 
incident during service and that the veteran has a diagnosis 
of PTSD related to the claimed stressful incident during 
service; thus it relates to an unestablished fact necessary 
to substantiate the claim.  Accordingly, the Board finds that 
new and material evidence has been presented to reopen the 
veteran's previously denied claim for service connection for 
PTSD.  

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.

In adjudicating a claim of entitlement to service connection 
for PTSD, the Board is required to evaluate the supporting 
evidence in light of the places, types, and circumstances of 
service, as evidenced by the veteran's military records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(f) (2004); see also Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" or was a POW as established by official 
records, including recognized military combat citations or 
other supportive evidence.  If the VA determines that the 
veteran engaged in combat with the enemy or was a POW and the 
alleged stressor is combat or POW related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with the circumstances, conditions or hardships 
of service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 
Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  
If, however, VA determines that the veteran did not engage in 
combat with the enemy or was a POW, or that the veteran 
engaged in combat with the enemy or was a POW, but the 
alleged stressor is not combat or POW related, the veteran's 
lay testimony by itself, is insufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain credible supporting evidence that corroborates the 
veteran's statements or testimony.  Cohen v. Brown, 10 Vet. 
App. 128 (1997).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that 
after resolving all reasonable doubt, the veteran is entitled 
to service connection for PTSD.  However, at the outset, the 
Board finds that the veteran did not engage in combat with 
the enemy during active service.  The veteran's duties as 
verified by service personnel records have not been 
recognized as combat-related.  In this regard, the veteran's 
DD Form 214 lists his military occupational specialty as AO- 
0000, or aviation ordinanceman.  Further, his service records 
did not show that he received any awards or decorations 
indicative of combat service, such a Bronze Star with V 
Device or Purple Heart.  As such, the Board finds that the 
veteran is not shown to have engaged in combat with the 
enemy.

As the record contains no evidence that the veteran engaged 
in combat with the enemy during active service, nor is there 
evidence that he was a POW, there must be credible supporting 
evidence of record that the alleged stressors actually 
occurred in order to warrant service connection.  See Cohen 
v. Brown, 10 Vet. App. 128 (1997).  Throughout the course of 
this appeal, the veteran has contended that his claimed 
stressor included rumors and talking of a plan to sabotage 
the USS Ranger in approximately December 1990.  The veteran 
contends that he had particular difficulties with one 
particular seaman who often discussed the plot, including a 
physical altercation.

Regarding the claimed stressor of the alleged plot to 
sabotage the ship, the Board notes that several USA Today 
newspaper articles, dated in March and April 1991, confirm 
that three sailors had been accused by the U.S. Navy of 
kidnapping and sabotage aboard the USS Ranger in January 
1991.  One of the articles specifically mentions the seaman 
that the veteran conveyed he had problems with.  

The Board notes that the February 2006 RO denied the 
veteran's claim based on the fact that the USA Today articles 
found the seaman the veteran had problems with to be the one 
who reported the plot, rather than took part in it.  However, 
the Board is cognizant of the holding of Pentecost v. 
Principi, 16 Vet. App. 124 (2002), wherein the Court pointed 
out that corroboration of every detail of a stressor under 
such circumstances is not necessary.  See also Suozzi v. 
Brown, 10 Vet. App. 307 (1997).  As the veteran's personnel 
records indicate that he was aboard the USS Ranger in January 
1991, the Board finds that the verified stressor of three 
sailors accused of kidnapping and sabotage aboard that ship 
is sufficient corroboration to verify the veteran's account 
of becoming fearful after hearing a seaman discuss a plan to 
sabotage the ship.  

In addition, the veteran has been diagnosed with PTSD by 
several medical professionals.  In this regard, the veteran 
underwent a VA examination in February 1997.  The February 
1997 VA examiner reviewed the veteran's claims file and 
conducted a thorough examination of the veteran.  The 
February 1997 VA examiner found that the veteran met the 
criteria for PTSD, in that he had a specific incident that he 
was reliving in nightmares and intrusive thoughts.  He also 
noted that the veteran tried to avoid thoughts and feelings 
associated with that event.  He concluded that the veteran's 
social and industrial impairment was moderate  

Furthermore, the veteran's private physician, who has been 
treating him since 2003, also rendered a diagnosis of PTSD 
and attributed it to the stressful event in service.  In a 
September 2005 letter, the private physician confirmed that 
the veteran was experiencing nightmares, night sweats, severe 
anxiety and fear of being around people.  She stated that she 
was able to tie the onset of these symptoms to after the 
veteran's military service, especially after the incident 
described above.  In an October 2006 statement, the private 
physician reiterated that the veteran had severe symptoms of 
PTSD.

Therefore, to the extent that there is any reasonable doubt 
as to whether the veteran currently has PTSD that is related 
to his military service, that doubt will be resolved in the 
veteran's favor.  Based on the evidence of record, the Board 
finds that the veteran currently has PTSD related to his 
military service.  Accordingly, the Board concludes that 
service connection for PTSD is warranted.  See 38 U.S.C.A. § 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 
3.304(f) (2008).


ORDER

New and material evidence having been received, the claim is 
reopened. 

Entitlement to service connection for PTSD is granted.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


